Citation Nr: 1520953	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  10-05 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent from March 15, 2007, and an increased disability rating in excess of 20 percent from February 13, 2012, for neuroma of the right lateral malleolus, residuals of burn injury (also claimed as nerve damage).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to April 1980.  

This appeal comes to the Board of Veterans' Appeals (Board) from September 2008 and September 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

During the pendency of the appeal, a July 2012 RO decision granted an increased 20 percent disability rating for neuroma of the right lateral malleolus, residuals of burn injury (also claimed as nerve damage), effective February 13, 2012; however, as this does not represent a full grant of the benefits sought on appeal, the Veteran's claim remains pending before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran testified before a Veterans' Law Judge (VLJ) at a Travel Board hearing in September 2011 and a transcript of the hearing has been associated with the claims file.  Additionally, as the VLJ who conducted the hearing has since retired from the Board, the Veteran was afforded an additional opportunity for a hearing before the undersigned; however, in March 2015, the Veteran indicated that he did not desire an additional hearing before the Board and that he withdrew his hearing request.  38 C.F.R. § 20.704(e) (2014).  

This matter was previously remanded by the Board in December 2011.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


FINDINGS OF FACT

1.  From March 15, 2007, the Veteran's neuroma of the right lateral malleolus, residuals of burn injury, was manifested by radiating pain, normal muscle strength and sensory testing, with an absent right ankle reflex and decreased sensation in the right thigh, all of which resulted in no more than incomplete paralysis which is most nearly approximated by the assigned 10 percent disability rating.  

2.  From February 13, 2012, the Veteran's neuroma of the right lateral malleolus, residuals of burn injury, was manifested by severe constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness of the right lower extremity, all of which resulted in no more than incomplete paralysis of a mild to moderate degree which is most nearly approximated by the assigned 20 percent disability rating.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent from March 15, 2007, and an increased disability rating in excess of 20 percent from February 13, 2012, for neuroma of the right lateral malleolus, residuals of burn injury (also claimed as nerve damage), have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8521 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's claim of entitlement to an initial disability rating in excess of 10 percent from March 15, 2007, and an increased disability rating in excess of 20 percent from February 13, 2012, for neuroma of the right lateral malleolus, residuals of burn injury (also claimed as nerve damage), arises from his continuing disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the Veteran's VA treatment records, including VA examination reports, and the Veteran's lay statements have been obtained and associated with the claims file.  

The Veteran has been afforded relevant VA examinations in April 2010 and February 2012.  The Board finds that the examinations and opinions, when read together and considered as a whole, are adequate to decide the Veteran's claims on appeal as they were based upon thorough examinations and reviews of the Veteran's claims file and medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As noted above, this appeal was remanded by the Board in December 2011 to obtain updated VA treatment records, including vocational rehabilitation records, and to afford the Veteran a new VA examination.  Following the Board remand, VA treatment records, including vocational rehabilitation records, were obtained and associated with the claims file, and a new VA examination was provided in February 2012.  After the required development was completed, the issue was readjudicated and the Veteran and his representative were sent a Supplemental Statement of the Case (SSOC) in July 2012.  Accordingly, the Board is satisfied there has been substantial compliance with its remand directives, such that further remand is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

No additional relevant evidence has been identified by the Veteran or his representative.  Thus, all necessary development has been accomplished and no further notice or assistance is required for a fair adjudication of the Veteran's appeal.  


II.  Increased Rating - Neuroma, Right Lateral Malleolus

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this instance, the temporal period under review begins on March 15, 2007, the effective date of service connection.  See id.  

The Veteran's neuroma of the right lateral malleolus is rated as 10 percent disabling from March 15, 2007 and as 20 percent disabling from February 13, 2012 under 38 C.F.R. § 4.124a, DC 8521 (2014), as a disability of the external popliteal (common peroneal) nerve.  Under DC 8521, a 10 percent disability rating is assigned for mild incomplete paralysis of the external popliteal nerve; a 20 percent disability rating is assigned for moderate incomplete paralysis; a 30 percent disability rating is assigned for severe incomplete paralysis; and a maximum schedular 40 percent disability rating is assigned for complete paralysis of the external popliteal nerve manifested by foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of proximal phalanges of the toes; loss of abduction of the foot, adduction weakened; and anesthesia covering the entire dorsum of the foot and toes.  Id.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).  

After a full review of the record, and as discussed below, the Board concludes that an initial disability rating in excess of 10 percent from March 15, 2007, and an increased disability rating in excess of 20 percent from February 13, 2012, for neuroma of the right lateral malleolus, residuals of burn injury (also claimed as nerve damage) is not warranted.  


II.A. From March 15, 2007

VA treatment records throughout the rating period document the Veteran's diagnosis of post-burn neuroma in the area above his right ankle, or malleolus, along with his ongoing reports of right ankle pain, swelling, and diminished sensation.  

Vocational rehabilitation records document that the Veteran was approved for VA vocational rehabilitation services in April 2011.  An April 2011 counseling narrative report states that the Veteran's service-connected disabilities result in physical restrictions upon his ability to stand, climb or ascend steps, stairs, or ladders, run, kneel, stoop, crouch, or crawl.  His condition was reported to be stable, but it was noted that he suffered from chronic pain.  The report concluded that his limitations contributed in an identifiable, measurable, or observable way to his ability to obtain, maintain, and retain work that was consistent with his aptitudes, abilities, and interests.  A June 2011 feasibility worksheet reports that his previous employment as a concierge and carpenter were not feasible given the physical activity involved and the Veteran's disabilities, and that his current area of interest was criminal justice.  

Upon VA examination in July 2008, the Veteran complained of pain and numbness of the right leg from his ankle to his toes; however, the physical examination was limited to the Veteran's residual burn scar, for which his is separately service-connected, and which condition is not currently on appeal.  

The Veteran was afforded a subsequent VA examination in April 2010.  He reported weakness, stiffness, numbness, paresthesias, and pain of the right lower leg around the malleolus.  Upon physical examination, the Veteran exhibited normal muscle strength in the right lower extremity and full range of motion of the ankle and foot.  There was decreased sensation in the lower third of the right medial aspect of the tibia, with pain and numbness on the right side.  Vibration and position sense were normal.  There was decreased sensation to light touch in the right lateral malleolus.  The affected nerve was identified as superficial.  A detailed reflex examination was normal.  There was no muscle atrophy; abnormal muscle tone or bulk; or tremors, tics, or other abnormal movements.  The nerve disorder did not affect the function of any joint.  Gait and balance were normal.  A limited nerve conduction study was attempted, but not completed, due to the Veteran's extreme sensitivity to the right ankle and foot region.  Finally, the VA examiner diagnosed post-burn neuroma right lateral malleolus, which he noted had a significant effect on his occupational activities as a security guard due to decreased mobility and pain.  

At the September 2011 Travel Board hearing, the Veteran testified that he experienced pain and swelling in his right ankle, along with foot drop, and that he was unable to perform a physical tasks that limited his ability to work and required him to attend vocational rehabilitation training.  

To warrant an increased 20 percent disability rating for his neuroma of the right lateral malleolus from March 15, 2007, the Veteran must exhibit moderate incomplete paralysis of the external popliteal (common peroneal) nerve.  38 C.F.R. § 4.124a, DC 8521.  The Board has considered all evidence of record in making its decision that the evidence, particularly the relevant evidence discussed above, fails to demonstrate more than mild incomplete paralysis of the popliteal nerve from March 15, 2007.  

While VA treatment records document the Veteran's ongoing complaints related to his neuroma of the right lateral malleolus, such records do not document evidence or findings of moderate incomplete paralysis of the external popliteal nerve which would warrant an increased 20 percent disability rating during the rating period.  

The July 2008 VA examination does not contain findings relevant to the Veteran's neuroma condition; rather, the examination was limited to the physical findings regarding his separately service-connected scar.  

In contrast, the April 2010 VA examination report contains probative findings regarding the severity of the Veteran's condition.  In particular, the VA examiner noted that the Veteran's muscle strength in the right lower extremity was normal, with full range of motion, normal reflexes, and without atrophy or abnormal movements.  The examiner noted decreased sensation, pain, and numbness on the right side, and identified the affected nerve was as the superficial nerve.  Notably, a limited nerve conduction study was attempted, but not completed, due to the Veteran's extreme sensitivity to the right ankle and foot region.  

The Board notes that the Veteran is competent to report his observable symptoms, including pain, swelling, and numbness in his right lower extremity.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent, as a layperson, to equate such symptoms with an objective finding as to the affected nerve and the severity of his condition, as to do so requires medical expertise which the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Rather than applying a mechanical formula, the Board has evaluated all of the evidence, as required by 38 U.S.C.A. § 7104 and 38 C.F.R. §§ 4.2, 4.6.  In sum, the Board finds that neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an initial disability rating in excess of 10 percent, which most closely approximates the Veteran's neuroma of the right lateral malleolus from March 15, 2007.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  From February 13, 2012

Following the December 2011 Board remand, the Veteran was most recently afforded a VA examination in February 2012.  At that time, he reported that in the past year, he had ongoing problems with the strength of his right foot coming and going so that he no longer used the right foot while driving.  He also stated that his gait was affected in that he had to lift his right foot higher since his right foot does not bend well.  He further reported that he could not wear his boots, which affected his ability to do construction work, and that contact with water at the beach caused terrible pain in his right foot.  

The VA examiner identified symptoms including severe constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness of the right lower extremity.  Muscle strength testing was slightly diminished, with active movement against some resistance in the right ankle.  There was also muscle atrophy noted in the right mid-thigh and mid-calf.  Reflexes were hypoactive in the right ankle.  A sensory examination showed decreased sensation in the right toes and absent sensation on the dorsal part of the right foot.  No trophic changes were identified as being attributable to the Veteran's nerve condition.  The Veteran displayed an abnormal gait, with mild right foot drop at times.  The examiner noted that the affected nerve was the external popliteal (common peroneal) nerve.  He stated that the Veteran had incomplete paralysis of a mild to moderate degree as evidenced by weak right foot dorsiflexion and an abnormal gait due to intermittent right foot drop.  The examiner also noted the Veteran's occasional use of a cane.  Finally, he stated that the Veteran's peripheral nerve condition impacted his ability to work in that the Veteran experienced difficulty with prolonged standing or sitting.  

As noted above, VA treatment records throughout the rating period document the Veteran's ongoing reports of right ankle pain, swelling, and diminished sensation; however, they do not document evidence of a severe incomplete paralysis of the external popliteal nerve which would warrant an increased 30 percent disability rating.  

To warrant an increased 30 percent disability rating for his neuroma of the right lateral malleolus from March 15, 2007, the Veteran must exhibit severe incomplete paralysis of the external popliteal (common peroneal) nerve.  38 C.F.R. § 4.124a, DC 8521.  The Board has considered all evidence of record in making its decision that the evidence, particularly the relevant evidence discussed above, fails to demonstrate more than moderate incomplete paralysis of the popliteal nerve from February 13, 2012.  

While VA treatment records document the Veteran's ongoing complaints related to his neuroma of the right lateral malleolus, such records do not document evidence or findings of moderate incomplete paralysis of the external popliteal nerve which would warrant an increased 20 percent disability rating during the rating period.  

The most probative findings regarding the Veteran's disability are contained within the February 2012 VA examination report.  In particular, the VA examiner noted symptoms including severe constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness of the right lower extremity.  The Veteran displayed slightly diminished muscle strength, muscle atrophy, hypoactive reflexes, and decreased sensation in the right lower extremity, along with an abnormal gait which required occasional use of a cane.  Importantly, the examiner classified the severity of the Veteran's disability as mild to moderate incomplete paralysis of the external popliteal (common peroneal) nerve as evidenced by weak right foot dorsiflexion and an abnormal gait due to intermittent right foot drop.  

The Board notes that the Veteran is competent to report his observable symptoms, including pain, swelling, and numbness in his right lower extremity.  See Layno, 6 Vet. App. 465.  However, he is not competent, as a layperson, to equate such symptoms with an objective finding as to the affected nerve and the severity of his condition, as to do so requires medical expertise which the Veteran is not shown to possess.  See Jandreau, 492 F.3d at 1377.  

In sum, the Board finds that neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an increased disability rating in excess of 20 percent, which is appropriate to compensate the Veteran for his neuroma of the right lateral malleolus from February 13, 2012.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  



III.  Other Considerations - Extraschedular/TDIU

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular evaluation assigned for the Veteran's neuroma of the right lateral malleolus, residuals of burn injury, is adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's nerve disability based upon incomplete paralysis of the associated nerve, with pain, numbness, and diminished sensation of the right lower extremity.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In any case, the record does not reflect that the Veteran has had marked interference with employment or frequent periods of hospitalization due to his service-connected neuroma.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular ratings assigned.  

Finally, the Board acknowledges the Veteran's assertion that his neuroma of the right lateral malleolus renders him unemployable.  Moreover, vocational rehabilitation records document that his service-connected disabilities limit his ability to obtain, maintain, and retain work consistent with his aptitudes, abilities, and interests.  However, the Board notes that the Veteran initiated a separate claim for a total disability rating based upon individual unemployability (TDIU) in October 2010.  His TDIU claim, based on the same service-connected residuals of a burn injury, was subsequently denied by the RO in April 2011, and significantly, the Veteran did not timely appeal the decision.  Thus, the Board finds that the issue of entitlement to TDIU is not on appeal, and the record does not raise an additional implied TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial disability rating in excess of 10 percent from March 15, 2007, and an increased disability rating in excess of 20 percent from February 13, 2012, for neuroma of the right lateral malleolus, residuals of burn injury (also claimed as nerve damage) is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


